Order entered November 21, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00868-CR
                             No. 05-22-00869-CR
                             No. 05-22-00870-CR
                             No. 05-22-00871-CR

                      KENNETH SHERMAN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F21-75358-M, F20-75893-M,
                       F20-75847-M & F20-54139-M

                                   ORDER

      Before the Court is the November 14, 2022 request of court reporter Belinda

G. Baraka for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by December 12, 2022.


                                            /s/   DENNISE GARCIA
                                                  JUSTICE